I115th CONGRESS1st SessionH. R. 2239IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Ms. Fudge (for herself, Mr. Ryan of Ohio, Ms. Kaptur, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide for a State Medicaid option to provide
			 coverage of community-based inpatient substance use disorder treatment for
			 nonelderly adults, to remove such services from the Medicaid exclusion
			 from medical assistance of items and services for patients in an
			 institution for mental diseases, and for other purposes.
	
		1.Short titleThis Act may be cited as the Breaking Addiction Act of 2017.
		2.State option to provide medical assistance for community-based inpatient substance use disorder
			 treatment services to nonelderly adults
			(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
				(1)in subsection (a)(16)—
					(A)by striking , and, (B) and inserting , (B); and
					(B)by inserting before the semicolon at the end the following: , and (C) community-based inpatient substance use disorder treatment services for individuals over
			 21 years of age and under 65 years of age; and
					(2)in subsection (h)—
					(A)in paragraph (1)(B), by inserting (including a substance use disorder) after mental health conditions; and
					(B)by adding at the end the following new paragraph:
						
							(3)For purposes of subsection (a)(16)(C), the term community-based inpatient substance use disorder treatment services means services described in subparagraphs (A) and (B) of paragraph (1) that are furnished in an
			 institution for mental diseases (as defined in section 1905(i) of the
			 Social Security Act (42 U.S.C. 1396d(i)) that has not more than 60 beds..
					(b)Report to CongressNot later than 4 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit to Congress, and make available to the public,
			 a report on the availability of, and access to, community-based inpatient
			 substance use disorder treatment services provided under State Medicaid
			 plans under title XIX of the Social Security Act (or waivers of such
			 plans) (42 U.S.C. 1396 et seq.) pursuant to the amendments made by
			 subsection (a). The report shall include recommendations regarding a
			 permanent and expanded waiver of the limitation on payment under the
			 subdivision (B) following section 1905(a)(29) of the Social Security Act
			 (42 U.S.C. 1396d(a)(29)) to permit all States to provide such services to
			 all individuals eligible to receive medical assistance under such State
			 Medicaid plans.
			(c)Effective dateThe amendments made by subsection (a) shall apply to calendar quarters beginning on or after the
			 date that is 30 days after the date of the enactment of this Act, but in
			 no case shall such amendments apply earlier than October 1, 2017.
			